     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 1 of 32 Page ID #:1




 1    Robert A. Ring, Esq., Bar No. 97850
      Susan H. Green, Esq., Bar No. 101736
 2    Ring & Green APC
 3    3435 Overland Avenue
      Los Angeles, CA 90034
 4    Telephone: (310) 226-2550
 5    Telephone: (310) 226-2459
 6    Email: rring@ringgreen.com

 7    Andrew Gerber (To Be Admitted Pro Hac Vice)
 8    KUSHNIRSKY GERBER PLLC
      27 Union Square West, Suite 301
 9    New York, NY 10003
10    Telephone: (212) 882-1320
      Email: andrew@kgfirm.com
11
12    Attorneys for Plaintiff CAT COVEN LLC
13
14                              UNITED STATES DISTRICT COURT
15                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
16
17   CAT COVEN LLC, a New York limited            Case No.
     liability company,
18                                                COMPLAINT FOR:
19                 Plaintiff,
            vs.                                   (1) TRADEMARK
20
                                                  COUNTERFEITING [15 U.S.C. §1114];
21
     SHEIN FASHION GROUP, INC., a                 (2) TRADEMARK INFRINGEMENT
22
     California corporation; and DOES 1-10,       [15 U.S.C. §1114];
23
                   Defendants.
24                                                (3) UNFAIR COMPETITION, FALSE
                                                  DESCRIPTION, AND FALSE
25                                                DESIGNATION OF ORIGIN [15
26                                                U.S.C. §1125(a)];
27
                                                  (4) COMMON LAW UNFAIR
28                                                COMPETITION;

                                              1
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 2 of 32 Page ID #:2




 1
                                                       (5) STATUTORY UNFAIR
 2                                                     COMPETITION [CAL. BUS. & PROF.
 3                                                     CODE §17200];
 4
                                                       (6) COPYRIGHT INFRINGEMENT;
 5
 6                                                     (7) FALSE COPYRIGHT
                                                       MANAGEMENT INFORMATION [17
 7                                                     U.S.C. §1202(a)]
 8
                                                       DEMAND FOR JURY TRIAL
 9
10
           Plaintiff Cat Coven LLC (“Plaintiff” or “Cat Coven”), by and through its
11
12    undersigned attorneys, as and for its complaint against Defendants Shein Fashion Group,
13
      Inc. (“Shein”) and Does 1-10 (collectively, “Defendants”), alleges as follows:
14
15                                 JURISDICTION AND VENUE
16
            1.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1338 in that
17
18    claims herein arise under Section 39 of the Trademark Act of 1946 (the “Lanham Act”),
19    15 U.S.C. § 1121, the United States Copyright Act (the “Copyright Act”), 17 U.S.C., §
20
      101 et seq., and the Digital Millennium Copyright Act, 17 U.S.C. § 1201 et seq.
21
22          2.    Plaintiff is informed and believes and thereon alleges that this Court has
23
      personal jurisdiction over Defendant Shein in that Shein’s principal place of business is
24
25    in this district; Shein advertises, distributes, and sells products to consumers from its
26    principal place of business as well as temporary retail locations in this district; and Shein
27
      operates e-commerce websites and mobile applications that market to consumers in this
28

                                                   2
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 3 of 32 Page ID #:3




 1    district, offer for sale products to consumers in this district, and provide for consumers in

 2    this district to enter into online transactions for a variety of products. On information and
 3
      belief, Shein regularly does or solicits business in California; derives substantial revenue
 4
 5    from goods used or services rendered in California; expects or reasonably should expect
 6
      its infringing conduct to have consequences in California; and derives revenue from
 7
 8    interstate commerce.
 9           3.    This district is the proper venue for this action under 28 U.S.C. §§ 1391(b)
10
      and 1400 because a substantial part of the events and omissions giving rise to the claims
11
12    herein occurred in this district; and Defendants sell goods to consumers, do business, and
13
      are subject to personal jurisdiction in this district.
14
15                                              PARTIES
16
             4.    Plaintiff Cat Coven LLC is a limited liability company organized and existing
17
18    under the laws of the State of New York with a principal place of business in Brooklyn,

19    New York. Plaintiff has satisfied the requirements of 17 U.S.C. § 411 prior to filing this
20
      lawsuit.
21
22           5.    Plaintiff is informed and believes and thereon alleges that Defendant Shein
23
      is a corporation organized and existing under the laws of the State of California with its
24
25    principal place of business at 345 North Baldwin Park Boulevard, City of Industry,
26    California 91746. On information and belief, Shein is a subsidiary of Hong Kong retailer
27
      ZoeTop Business Co., Limited. Plaintiff is informed and believes and thereon alleges that
28

                                                     3
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 4 of 32 Page ID #:4




 1    Shein advertises, distributes, and sells products under various brands, including “SHEIN”

 2    and “ROMWE,” to consumers throughout the United States and operates and manages
 3
      SHEIN and ROMWE brand business activities based in the United States. Plaintiff is
 4
 5    informed and believes and thereon alleges that Shein’s principal place of business is listed
 6
      as the principal address on the ROMWE website as well as the return department address
 7
 8    on packaging for products purchased directly from the SHEIN brand website. Plaintiff is
 9    informed and believes and thereon alleges that Shein has authorized, directed, and/or
10
      actively participated in the wrongful conduct alleged herein.
11
12          6.    Defendants Does 1-10 are entities whose identities are unknown to Plaintiff
13
      at this time. Plaintiff is informed and believes and thereon alleges that in connection with
14
15    the named Defendant Shein and its activities described herein, Defendants Does 1-10
16
      created, manufactured, supplied, distributed, advertised, offered for sale, and/or sold a T-
17
18    shirt featuring a counterfeit version of the Cat Coven Logo and an unauthorized copy of

19    the Magickal Protection Design (as defined herein). Plaintiff is informed and believes and
20
      thereon alleges that information obtained in discovery will lead to the identification of
21
22    the true identities and locations of Does 1-10 and permit Plaintiff to amend its Complaint
23
      to state the same.
24
25          7.    Plaintiff is informed and believes and thereon alleges that at all relevant times
26    at issue, each of the Defendants was the agent, affiliate, officer, director, manager,
27
      principal, alter-ego, and/or employee of the remaining Defendants and was at all times
28

                                                   4
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 5 of 32 Page ID #:5




 1    acting within the scope of such agency, affiliation, alter-ego relationship, and/or

 2    employment. Plaintiff is informed and believes and thereon alleges that each of the
 3
      Defendants actively participated in and/or subsequently ratified and adopted each and all
 4
 5    of the infringing acts or conduct alleged, with full knowledge of all the facts and
 6
      circumstances, including, but not limited to, full knowledge of each and every violation
 7
 8    of Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
 9                                   GENERAL ALLEGATIONS
10
           A. Cat Coven’s Trademark and Copyright
11
12          8.     Cat Coven is a small fashion and lifestyle company owned and operated by
13
      Ms. Faret, an independent artist and illustrator based in Brooklyn, New York. Ms. Faret
14
15    created the Cat Coven brand in 2013 while still in art school and began selling products
16
      featuring her original designs through an Etsy storefront. Today, Cat Coven sells apparel,
17
18    accessories, home goods, and other products through its website, located at

19    www.catcoven.com,        the     Cat     Coven      Etsy     storefront,    located     at
20
      www.etsy.com/shop/catcoven, and authorized third-party retailers throughout the United
21
22    States and Canada. Known for infusing her interests in the occult, art history, feminism,
23
      and cats into her original designs, Ms. Faret has a large and devoted base of fans and
24
25    consumers.
26
27
28

                                                  5
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 6 of 32 Page ID #:6




 1          9.    Cat Coven is the exclusive owner of all trademark rights in and to the

 2    distinctive pentacle-adorned black cat logo (the “Cat Coven Logo”), shown below, and
 3
      variations thereof for several products including T-shirts.
 4
 5
 6
 7
 8
 9
10
11
12
13
            10. Ms. Faret designed the Cat Coven Logo in 2014, and since then, Cat Coven
14
15    has consistently used the Cat Coven Logo as an identifier of source for its various
16
      offerings, including on its online storefronts, products, and business cards. The Cat Coven
17
18    Logo is Cat Coven’s most iconic image and is widely recognized as its brand logo.
19          11. To better incorporate the Cat Coven Logo into clothing designs, Ms. Faret
20
21    has created several variations thereof, including an illustration entitled Magickal

22    Protection, shown below (the “Magickal Protection Design”).
23
24
25
26
27
28

                                                   6
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 7 of 32 Page ID #:7




 1
 2
 3
 4
 5
 6
 7
 8
 9
10          12. Cat Coven uses the Magickal Protection Design, which incorporates the Cat
11
      Coven Logo, as the underlying art for various products, which Cat Coven sells directly
12
13    to consumers as well as through authorized retailers. Examples of several Cat Coven
14
      products are shown below.
15
16
17
18
19
20
21
22
23
            13. Cat Coven has been using the Cat Coven Logo as its primary logo and an
24
25    overall representation of its brand since at least April 2014. Cat Coven sells numerous
26
      products that feature the Cat Coven Logo, including T-shirts and other apparel. To ensure
27
28    the high quality the public has come to expect from its products, Cat Coven sources its

                                                 7
                      COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 8 of 32 Page ID #:8




 1    apparel offerings from a premium, eco-friendly, and sweatshop-free garment

 2    manufacturer that is based in the United States and certified with the Worldwide
 3
      Response Accreditation Program.
 4
 5          14. Cat Coven products have been distributed in interstate commerce throughout
 6
      the United States, including in this district, for over five years. Cat Coven has expended
 7
 8    substantial resources to advertise and promote its brand and products. Cat Coven uses the
 9    Cat Coven Logo in various media, on its online storefronts, on its business cards, and at
10
      exhibitions and special events.
11
12          15. Because of Cat Coven’s exclusive and extensive use of the Cat Coven Logo,
13
      the mark has acquired substantial value and goodwill and has become identified and
14
15    associated in the consuming public’s mind exclusively with Cat Coven. The Cat Coven
16
      Logo is recognized as identifying and distinguishing Cat Coven as the exclusive and
17
18    unique source of products sold under the mark.

19          16. Cat Coven obtained U.S. Trademark Registration No. 5,359,106 for the Cat
20
      Coven Logo on December 19, 2017. The trademark registration covers, among other
21
22    goods, T-shirts in Class 25. This registration is valid, subsisting, and in full force and
23
      effect. A copy of the registration certificate is attached hereto as Exhibit A.
24
25          17. Cat Coven also holds U.S. Copyright Registration No. VA0002113299 for
26    the Magickal Protection Design. The corresponding registration certificate is attached
27
      hereto as Exhibit B.
28

                                                   8
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 9 of 32 Page ID #:9




 1                B. Defendants’ Promotion and Sale of the Infringing Counterfeit Product
 2           18. Cat Coven is informed and believes and thereon alleges that Defendant Shein
 3
      is a fast fashion retailer that advertises and sells apparel, accessories, jewelry, and other
 4
 5    products through various brands, including “SHEIN.” Cat Coven is informed and believes
 6
      and thereon alleges that Shein operates and manages SHEIN brand business activities
 7
 8    based in the United States, including, but not limited to, advertising, distributing, and
 9    selling branded products to consumers throughout the United States, including in this
10
      district.
11
12           19. Cat Coven is informed and believes and thereon alleges that Shein advertises,
13
      distributes, and sells its products directly to consumers through several e-commerce
14
15    websites, including www.shein.com (the “Shein Website”), and mobile applications.
16
      Shein also advertises and sells its products through sample sales, college campus events,
17
18    and pop-up store events across the United States, including in this district such as at its

19    principal place of business, temporary retail locations, and college and university
20
      campuses.
21
22           20. Cat Coven is informed and believes and thereon alleges that the SHEIN brand
23
      is one of the fastest growing brands in the online fast fashion market. The SHEIN brand
24
25    is known for its targeted advertising social media campaigns, consistently advertising
26    products with steep discounts and is even featured as a case study on Instagram’s business
27
      website. Shein advertises its various promotional events throughout the United States,
28

                                                   9
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 10 of 32 Page ID #:10




 1     including in this district, on the SHEIN brand social media accounts, including on

 2     Facebook      and      Instagram,     located      at    www.facebook.com/shein2019,
 3
       www.instagram.com/sheinofficial, and www.instagram.com/shein_us.
 4
 5          21.   On information and belief and without Cat Coven’s authorization, Defendants
 6
      created, manufactured, caused to be manufactured, imported, marketed, distributed, and/or
 7
 8    sold at least one T-shirt prominently featuring a counterfeit version of the Cat Coven Logo
 9    and Magickal Protection Design (the “Counterfeit Product”), shown below.
10
11
12
13
14
15
16
17
18
19
20
21
22
            22.    Defendants are not affiliated with Cat Coven and have never been licensed or
23
24    otherwise authorized by Cat Coven to use the Cat Coven Logo or Magickal Protection
25
      Design on any products or in the advertising thereof.
26
27          23.    Cat Coven is informed and believes and thereon alleges that Defendants
28    deliberately seek to trade on Plaintiff’s goodwill and pass off their goods as those of Cat

                                                  10
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 11 of 32 Page ID #:11




 1    Coven. The Counterfeit Product and its advertising go so far as to replicate Ms. Faret’s

 2    signature, as shown below.
 3
 4         Original Magickal Protection Design                   Counterfeit Product
 5
 6
 7
 8
 9
10
11
12
13
14          24.    Cat Coven is informed and believes and thereon alleges that Defendants’
15
      infringing actions commenced years after Cat Coven began using the Cat Coven Logo and
16
17    after the Cat Coven Logo was federally registered in the U.S. Patent and Trademark Office.
18
      Defendants’ unauthorized use of the Cat Coven Logo is with actual notice of Cat Coven’s
19
20    superior prior rights therein by virtue of its federal trademark registration.

21          25.    Cat Coven is informed and believes and thereon alleges that Defendants have
22
      sold the Counterfeit Product to consumers in California, around the United States, and
23
24    overseas, some of whom also purchase authentic Cat Coven products. Sales of counterfeit
25
      Cat Coven products directly supplant sales of authentic Cat Coven products in the
26
27    marketplace.
28

                                                    11
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 12 of 32 Page ID #:12




 1          26.    Cat Coven is informed and believes and thereon alleges that Defendants’ use

 2    of the Cat Coven Logo is with the deliberate intent to ride on the substantial value and
 3
      goodwill that Cat Coven has established in its brand and with the deliberate attempt to
 4
 5    create a false impression as to the source and sponsorship of Defendants’ products. Cat
 6
      Coven is informed and believes and thereon alleges that Shein is a direct competitor of Cat
 7
 8    Coven using its competitor’s trademark and copyrighted design in order to sell a counterfeit
 9    product.
10
            27.    Cat Coven is informed and believes and thereon alleges that Defendants’
11
12    infringing actions commenced after Cat Coven sought and obtained a federal copyright
13
      registration for the Magickal Protection Design.
14
15          28.    Below is a side-by-side comparison of the Magickal Protection Design and
16
      the Counterfeit Product. Additional examples of the Counterfeit Product as it appeared on
17
18    the Shein Website are attached as Exhibit C and incorporated herein by this reference. The

19    below comparison makes immediately apparent that the elements, composition,
20
      arrangement, layout, rendering, design, and appearance of the Counterfeit Product are
21
22    virtually identical to those of the Magickal Protection Design.
23
24
25
26
27
28

                                                  12
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 13 of 32 Page ID #:13




 1         Original Magickal Protection Design             Counterfeit Product Detail
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13          29.   Cat Coven is informed and believes and thereon alleges that Defendants
14
      provided several types of false copyright management information in connection with
15
16    copies of the Magickal Protection Design. Specifically, Defendants affixed and
17
      prominently displayed the “SHEIN” name and logo on the label and tag attached to the
18
19    Counterfeit Product. Such information serves to misidentify Shein as the author and
20
      copyright owner of the Magickal Protection Design.
21
22          30.   Cat Coven is informed and believes and thereon alleges that Defendants knew

23    that the copyright management information that they affixed to copies of the Magickal
24
      Protection Design was false because Defendants knew that Cat Coven, and not Shein, was
25
26    the true author and copyright owner of the Magickal Protection Design. In fact, the
27
28

                                                13
                      COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 14 of 32 Page ID #:14




 1    infringing use of the Magickal Protection Design on the Counterfeit Product includes the

 2    signature of Cat Coven’s owner and designer.
 3
            31.    Cat Coven is informed and believes and thereon alleges that Defendants
 4
 5    provided false copyright management information in connection with copies of the
 6
      Magickal Protection Design for the purpose of giving consumers the false impression that
 7
 8    Shein was the author and copyright owner of the Magickal Protection Design. Defendants
 9    intended that by doing so, they would facilitate the sale of the Counterfeit Product and
10
      conceal the fact that they were infringing the Magickal Protection Design.
11
12          32.    Cat Coven is informed and believes and thereon alleges that Defendants’
13
      conduct is intentionally fraudulent, malicious, willful, and wanton. Defendants never
14
15    attempted to contact Cat Coven to inquire about properly licensing its work. Instead, on
16
      information and belief and without Cat Coven’s authorization, Defendants simply raided
17
18    Cat Coven’s intellectual property and have engaged in willful unlawful use of a counterfeit

19    version of Cat Coven’s trademark and copyright.
20
                                   FIRST CLAIM FOR RELIEF
21
22                    (Federal Trademark Counterfeiting, 15 U.S.C. § 1114)
23
            33.    Plaintff realleges and incorporates herein by reference each and every
24
25    allegation set forth above in paragraphs 1 through 32, inclusive.
26          34.    Plaintiff is informed and believes and thereon alleges that Defendants have
27
      willfully used a designation that is a counterfeit, copy, or colorable imitation of the
28

                                                  14
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 15 of 32 Page ID #:15




 1    registered Cat Coven Logo mark on goods for which Plaintiff holds a federal trademark

 2    registration.
 3
            35.       Plaintiff is informed and believes and thereon alleges that Defendants have,
 4
 5    without the consent of Plaintiff, used the counterfeit Cat Coven Logo mark in promotional
 6
      advertising photographs in connection with the sale, offering for sale, marketing,
 7
 8    distributing, or advertising of goods for their own financial gain.
 9          36.       Plaintiff has not authorized Defendants’ use of the Cat Coven Logo mark to
10
      advertise, market, offer for sale, sell, or distribute the Counterfeit Product.
11
12          37.       Plaintiff is informed and believes and thereon alleges that Defendants’
13
      unauthorized use of the Cat Coven Logo mark on or in connection with the advertising and
14
15    sale of goods constitutes Defendants’ use of Plaintiff’s registered trademark in commerce.
16
            38.       Plaintiff is informed and believes and thereon alleges that Defendants’
17
18    unauthorized use of the Cat Coven Logo mark is likely to cause confusion, mistake, or

19    deceive; cause the public to believe that Defendants’ product is authorized, sponsored, or
20
      approved by Plaintiff when it is not; and result in Defendants unfairly and illegally
21
22    benefitting from Plaintiff’s goodwill.
23
            39.       Accordingly, Defendants have engaged in trademark counterfeiting in
24
25    violation of Section 32(1)(a) and (b) on the Lanham Act, 15 U.S.C. § 1114(1)(a) and (b),
26    and are liable to Plaintiff for all damages related thereto, including, but not limited to,
27
      actual damages, infringing profits, and/or statutory damages, as well as attorneys’ fees.
28

                                                    15
                          COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 16 of 32 Page ID #:16




 1           40.   Defendants’ acts have caused and will continue to cause irreparable injury to

 2    Plaintiff.
 3
             41.   Plaintiff has no adequate remedy at law and is thus entitled to damages in an
 4
 5    amount yet to be determined.
 6
             42.   Defendants’ egregious conduct in flagrantly selling merchandise bearing the
 7
 8    counterfeit Cat Coven Logo mark is willful and intentional, and thus this constitutes an
 9    exceptional case.
10
                                 SECOND CLAIM FOR RELIEF
11
12                     (Federal Trademark Infringement, 15 U.S.C. § 1114)
13
             43.   Plaintiff realleges and incorporates herein by reference each and every
14
15    allegation set forth above in paragraphs 1 through 42, inclusive.
16
             44.   Plaintiff is informed and believes and thereon alleges that Defendants’ use of
17
18    the counterfeit Cat Coven Logo mark on the Counterfeit Product, which is substantially

19    indistinguishable from Plaintiff’s federally registered Cat Coven Logo mark, infringes on
20
      Plaintiff’s exclusive rights in its mark in violation of Section 32(1) of the Lanham Act, 15
21
22    U.S.C. § 1114(1), in that the public is likely to be or has been confused, mistaken, or
23
      deceived regarding the source or sponsorship of Defendants’ products or by the appearance
24
25    of a relationship between Plaintiff and Defendants that does not exist.
26           45.   Plaintiff is informed and believes and thereon alleges that Defendants used
27
      the Cat Coven Logo mark with full knowledge that it is associated exclusively with
28

                                                  16
                          COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 17 of 32 Page ID #:17




 1    Plaintiff and exclusively designates Plaintiff’s products. Defendants’ conduct is

 2    intentionally fraudulent, malicious, willful, and wanton, and is conducted with an intent to
 3
      reap the benefit of Plaintiff’s goodwill in its trademark.
 4
 5          46.    Defendants’ conduct has caused and will continue to cause immediate and
 6
      irreparable injury to Plaintiff, and to its goodwill and reputation, and will continue both to
 7
 8    damage Plaintiff and deceive the public unless enjoined by this Court. Plaintiff has no
 9    adequate remedy at law.
10
                                   THIRD CLAIM FOR RELIEF
11
12      (Federal Unfair Competition, False Description, and False Designation of Origin,
13                                   15 U.S.C. § 1125(a))
14          47.    Plaintiff realleges and incorporates herein by reference each and every
15
      allegation set forth above in paragraphs 1 through 46, inclusive.
16
17          48.    Plaintiff’s Cat Coven Logo mark, when used on or in connection with apparel,
18
      including T-shirts, is identified and associated in the public’s mind exclusively with
19
20    Plaintiff. By reason of Plaintiff’s extensive advertising and use, the Cat Coven Logo mark
21    has become highly distinctive of Plaintiff’s goods, is uniquely associated with Plaintiff,
22
23    and is entitled to the broadest scope of protection.

24          49.    Plaintiff is informed and believes and thereon alleges that Defendants’
25
      unauthorized use of Plaintiff’s mark on the Counterfeit Product constitutes a false
26
27    designation of origin and a false description or representation that Defendants’ product
28

                                                   17
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 18 of 32 Page ID #:18




 1    originates from, or is offered, sponsored, authorized, licensed by, or otherwise somehow

 2    connected with Plaintiff, and is thereby likely to confuse consumers.
 3
            50.    By reason of the foregoing, Defendants have violated and are continuing to
 4
 5    violate Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
 6
            51.    Plaintiff is informed and believes and thereon alleges that Defendants’ acts of
 7
 8    unfair competition are willful and deliberate and done with an intent to reap the benefit of
 9    the goodwill and reputation associated with Plaintiff’s trademark.
10
            52.    The foregoing conduct has caused and will continue to cause Plaintiff
11
12    immediate and irreparable injury. Plaintiff has no adequate remedy at law.
13
                                  FOURTH CLAIM FOR RELIEF
14
15                              (Common Law Unfair Competition)
16
            53.    Plaintiff realleges and incorporates herein by reference each and every
17
18    allegation set forth above in paragraphs 1 through 52, inclusive.

19          54.    Plaintiff’s Cat Coven Logo mark, when used on or in connection with T-shirts
20
      and other apparel, is identified and associated in the public’s mind exclusively with
21
22    Plaintiff. Plaintiff’s mark is highly distinctive of Plaintiff and is entitled to the broadest
23
      scope of protection.
24
25          55.    Plaintiff is informed and believes and thereon alleges that Defendants’ use of
26    the counterfeit Cat Coven Logo mark, which is substantially indistinguishable from
27
      Plaintiff’s Cat Coven Logo mark, constitutes a false designation of origin and a false
28

                                                   18
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 19 of 32 Page ID #:19




 1    description or representation that Defendants’ products originate from, or are offered,

 2    sponsored, authorized, licensed by, or otherwise somehow connected with Plaintiff, and is
 3
      thereby likely to confuse consumers.
 4
 5          56.     Defendants’ conduct constitutes common law unfair competition, which has
 6
      damaged and will continue to damage Plaintiff unless enjoined by this Court. Plaintiff has
 7
 8    no adequate remedy at law.
 9                                 FIFTH CLAIM FOR RELIEF
10
                                 (Statutory Unfair Competition,
11
                             CAL. BUS. & PROF. CODE § 17200, et seq.)
12
13          57.     Plaintiff realleges and incorporates herein by reference each and every
14    allegation set forth above in paragraphs 1 through 56, inclusive.
15
            58.     Plaintiff is informed and believes and thereon alleges that Defendants’
16
17    conduct as alleged herein constitutes unfair, willful, and fraudulent business practices and
18
      unfair, deceptive, and misleading advertising prohibited by Section 17200 of the California
19
20    Business & Professions Code.
21          59.     As a result of Defendants’ acts of unlawful, unfair, and fraudulent
22
23    competition, Plaintiff seeks injunctive relief restraining Defendants and their officers,

24    agents, and employees, and all persons acting in concert with them, from further engaging
25
      in acts of unfair competition and/or fraudulent business acts against Plaintiff and its
26
27    trademarks.
28

                                                  19
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 20 of 32 Page ID #:20




 1                                  SIXTH CLAIM FOR RELIEF
 2                       (Copyright Infringement, 17 U.S.C. § 501, et seq.)
 3
            60.    Plaintiff realleges and incorporates herein by reference each and every
 4
 5    allegation set forth above in paragraphs 1 through 59, inclusive.
 6
            61.    Plaintiff has complied in all respects with the copyright laws of the United
 7
 8    States, 17 U.S.C. § 101 et seq., and has secured the exclusive rights and privileges in and
 9    to the copyright in the Magickal Protection Design.
10
            62.    Plaintiff is informed and believes and thereon alleges that Defendants had
11
12    access to Plaintiff’s Magickal Protection Design, including, without limitation, through (a)
13
      viewing the Magickal Protection Design on Plaintiff’s website, Etsy storefront, or social
14
15    media; (b) viewing the Magickal Protection Design on an authorized third-party retailer’s
16
      website or social media; and/or (c) purchasing products featuring the Magickal Protection
17
18    Design from Plaintiff or an authorized third-party retailer.

19          63.    Plaintiff is informed and believes and thereon alleges that Defendants copied,
20
      reproduced, distributed, adapted, and/or publicly displayed elements of the Magickal
21
22    Protection Design without the consent, permission, or authority of Plaintiff.
23
            64.    Defendants’ conduct constitutes infringement of Plaintiff’s copyright and
24
25    exclusive rights in violation of sections 106 and 501 of the Copyright Act, 17 U.S.C. §§
26    106, 501.
27
28

                                                   20
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 21 of 32 Page ID #:21




 1           65.     Defendants’ acts of infringement have been willful, intentional, purposeful,

 2    and in reckless disregard of and with indifference to the rights of Plaintiff.
 3
             66.     Plaintiff is entitled to actual damages and Defendants’ profits attributable to
 4
 5    the infringement both in the United States and around the world, pursuant to 17 U.S.C. §
 6
      504.
 7
 8           67.     Alternatively, Plaintiff is entitled to receive statutory damages in connection
 9    with Defendants’ infringement both in the United States and around the world, pursuant to
10
      17 U.S.C. § 504.
11
12           68.     Defendants’ acts have caused and will continue to cause irreparable harm to
13
      Plaintiff unless restrained by this Court. Plaintiff has no adequate remedy at law.
14
15    Accordingly, Plaintiff is entitled to an order enjoining and restraining Defendants, during
16
      the pendency of this action and permanently thereafter, from manufacturing, distributing,
17
18    importing, exporting, marketing, offering for sale, or selling substantially similar copies of

19    Plaintiff’s copyrighted designs, including, without limitation, the Magickal Protection
20
      Design.
21
22                                 SEVENTH CLAIM FOR RELIEF
23
                   (False Copyright Management Information, 17 U.S.C. § 1202(a))
24
25           69.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs
26    1 through 68 above, and incorporates them herein by this reference.
27
28

                                                     21
                         COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 22 of 32 Page ID #:22




 1           70.   Defendants    intentionally   and   knowingly    provided      false   copyright

 2    management information in connection with the Counterfeit Product. Specifically, on
 3
      information and belief, Defendants affixed and prominently displayed the “SHEIN” name
 4
 5    and logo on the Counterfeit Product’s label and tag.
 6
             71.   Defendants knew that the copyright management information that they
 7
 8    conveyed in connection with copies of the Magickal Protection Design was false because
 9    Defendants knew that Plaintiff, and not Shein, was the true author and copyright owner of
10
      the Magickal Protection Design that they had intentionally copied.
11
12           72.   Defendants knowingly provided such false copyright management
13
      information and distributed such false copyright management information in connection
14
15    with copies of the Magickal Protection Design with the intent to induce, enable, facilitate,
16
      or conceal an infringement of Plaintiff’s rights under the Copyright Act.
17
18           73.   Defendants engaged in these activities without the consent or authorization of

19    Plaintiff.
20
             74.   Plaintiff has been injured as a result of this violation of 17 U.S.C. § 1202(a)
21
22    and is entitled to injunctive relief, impounding of the Counterfeit Product, damages, costs,
23
      and attorneys’ fees. Plaintiff may also elect to recover statutory damages pursuant to 17
24
25    U.S.C. § 1203(c)(3) of up to $25,000 for each violation of 17 U.S.C. § 1202(a).
26                                    PRAYER FOR RELIEF
27
             WHEREFORE, Plaintiff prays for relief against Defendants as follows:
28

                                                  22
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 23 of 32 Page ID #:23




 1          1.    For an award of Plaintiff’s damages as it has sustained or will sustain by

 2    reason of Defendants’ acts of trademark counterfeiting, infringement, and unfair
 3
      competition and trebling said amount pursuant to 15 U.S.C. § 1117;
 4
 5          2.    For an order requiring Defendants to account for and pay over to Plaintiff the
 6
      profits, gains, and advantages obtained or derived by Defendants from their acts of
 7
 8    trademark counterfeiting, infringement, and unfair competition and awarding Plaintiff
 9    treble the amount pursuant to 15 U.S.C. § 1117;
10
            3.    For an award to Plaintiff of statutory damages pursuant to 15 U.S.C. § 1117
11
12    of no less than two million dollars ($2,000,000) based on the maximum amount available
13
      per trademark willfully counterfeited and infringed, per type of good and service offered,
14
15    as well as attorneys’ fees and costs, and awarding profits, damages, and fees, to the full
16
      extent available, and punitive damages to the full extent available under the common law;
17
18          4.    For an order permanently restraining and enjoining Defendants from

19    manufacturing, producing, distributing, advertising, offering for sale, and/or selling any
20
      products that display the Cat Coven Logo mark or any variation thereof pursuant to Section
21
22    17200 of the California Business & Professions Code;
23
            5.    For an order permanently restraining and enjoining Defendants from copying,
24
25    reproducing, distributing, adapting, and/or publicly displaying the Magickal Protection
26    Design or any elements thereof;
27
28

                                                 23
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 24 of 32 Page ID #:24




 1           6.    For an order requiring the destruction of all of Defendants’ infringing

 2    products, including the Counterfeit Product, and all marketing, advertising, or promotional
 3
      materials depicting Defendants’ infringing products;
 4
 5           7.    For an accounting of all profits obtained by Defendants from sales of the
 6
      infringing products and an order that Defendants hold all such profits in a constructive trust
 7
 8    benefiting Plaintiff;
 9           8.    For an award to Plaintiff of all profits of Defendants from the sale of the
10
      infringing products;
11
12           9.    For an award of Plaintiff’s actual damages in connection with Defendants’
13
      willful copyright infringement;
14
15           10.   For an award to Plaintiff of statutory damages under the Copyright Act, 17
16
      U.S.C. § 504(c) as well as attorneys’ fees and costs under the Copyright Act, 17 U.S.C. §
17
18    505;

19           11.   For an award of $25,000 per violation of 17 U.S.C. § 1202(a), an order
20
      requiring the impounding of the Counterfeit Product under 17 U.S.C. § 1203, and an award
21
22    of Plaintiff’s costs and attorneys’ fees under 17 U.S.C. § 1203;
23
             12.   For an award to Plaintiff of exemplary and punitive damages to deter any
24
25    future willful infringement as the Court finds appropriate;
26           13.   For prejudgment interest on all damages awarded by this Court;
27
             14.    For reasonable attorneys’ fees and costs of suit incurred herein; and
28

                                                   24
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 25 of 32 Page ID #:25




 1          15.     For such other and further legal and equitable relief as the Court deems just

 2    and proper.
 3
 4
       Dated: September 13, 2019                   RING & GREEN APC
 5
 6
 7                                                 By: /x/ Robert A. Ring
                                                   Robert A. Ring
 8
 9                                                 KUSHNIRSKY GERBER PLLC
10                                                 Attorneys for Plaintiff CAT COVEN LLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  25
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 26 of 32 Page ID #:26




 1                                    DEMAND FOR JURY TRIAL
 2
 3           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
 4    of all issues so triable in this action.
 5
 6     Dated: September 13, 2019                    RING & GREEN APC

 7                                                  By: /x/ Robert A. Ring
 8                                                        Robert A. Ring
 9                                                  KUSHNIRSKY GERBER PLLC
10
11                                                  Attorneys for Plaintiff CAT COVEN LLC

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  26
                         COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 27 of 32 Page ID #:27




 1                                       EXHIBIT A
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              27

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT A
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 28 of 32 Page ID #:28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              28

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT A
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 29 of 32 Page ID #:29




 1                                       EXHIBIT B
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              29

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT B
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 30 of 32 Page ID #:30




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              30

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT B
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 31 of 32 Page ID #:31




 1                                       EXHIBIT C
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              31

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT C
     Case 2:19-cv-07967-PSG-GJS Document 1 Filed 09/13/19 Page 32 of 32 Page ID #:32




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              32

               COMPLAINT AND DEMAND FOR JURY TRIAL – EXHIBIT C
